Hon. Robert J. Ponzini Village Attorney, North Tarrytown
This will acknowledge receipt of your recent letter. You request our opinion whether a village may establish parking regulations requiring vehicles to park on certain village streets with the left side of the vehicle to the curb, in the opposite direction to the flow of traffic.
Section 1600 of the Vehicle and Traffic Law provides:
  "§ 1600. Provisions of chapter uniform throughout state
  "The provisions of this chapter shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein and no local authority shall enact or enforce any local law,
ordinance, order, rule or regulation in conflict with the provisions of this chapter unless expressly authorized herein. No local authority shall enact or duplicate any provision of this chapter as a local law, ordinance, order, rule or regulation, except that any local authority authorized to supersede any provision of this chapter may enact any such provision in a modified or amended form." (Emphasis supplied.)
Section 1203 of the Vehicle and Traffic Law provides that vehicles must park with the right-hand wheels to the curb:
"§ 1203. Additional parking regulations
  "(a) Except where angle parking is authorized, every vehicle stopped, standing, or parked wholly upon a two-way roadway shall be so stopped, standing, or parked with the right-hand wheels of such vehicle parallel to and within twelve inches of the right-hand curb or edge of the roadway.
  "(b) Except where angle parking is authorized, every vehicle stopped, standing, or parked wholly upon a one-way roadway whall be so stopped, standing, or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within twelve inches of the right-hand curb or edge of the roadway, or its left-hand wheels within twelve inches of the left-hand curb or edge of the roadway.
  "(c) Except where angle parking is authorized, every vehicle stopped, standing, or parked partly upon a roadway shall be so stopped, standing, or parked parallel to the curb or edge of the roadway. On a one-way roadway such vehicle shall be facing in the direction of authorized traffic movement; on a two-way roadway such vehicle shall be facing in the direction of authorized traffic movement on that portion of the roadway on which the vehicle rests."
A village is not authorized to adopt parking regulations which would supersede or conflict with the provisions of the State statutes cited above, although the village may prohibit, restrict or limit the parking of vehicles on its streets (Vehicle and Traffic Law, § 1640 [a] [6]).
From the foregoing, it is our opinion that the village may not adopt parking regulations requiring vehicles to park with the left side of the vehicle to the curb, in the opposite direction to the flow of traffic.